—Amended order unanimously reversed on the law without costs, motion granted, complaint dismissed and cross motion denied. Memorandum: Supreme Court erred in denying defendants’ motion for summary judgment. Plaintiffs failed to establish that the payments were made under economic duress, which would relieve them of the requirement of protesting their payments (see, Video Aid Corp. v Town of Wallkill, 85 NY2d 663, 670). *944Plaintiffs’ proof established no "more than business or economic inconvenience” (Video Aid Corp. v Town of Wallkill, supra, at 670). (Appeal from Amended Order of Supreme Court, Erie County, Doyle, J.—Summary Judgment.) Present—Green, J. P., Lawton, Callahan, Doerr and Boehm, JJ.